Citation Nr: 1536505	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for deviated septum.

2.  Entitlement to service connection for a bee/wasp venom allergy.

3.  Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle fracture.

4.  Entitlement to an initial rating in excess of 10 percent for right elbow medial epicondylitis. 

5.  Entitlement to an initial compensable rating for left elbow medial epicondylitis. 

6.  Entitlement to an initial rating in excess of 10 percent for right wrist carpal tunnel syndrome.  

7.  Entitlement to an initial compensable rating for residuals of left hamstring injury.


8.  Entitlement to an initial compensable rating for a left breast lipoma excision scar.

9.  Entitlement to an initial compensable rating for a right ankle surgery scar.

10.  Entitlement to an initial compensable rating for an abdominal surgery scar. 

11.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

12.  Entitlement to an initial rating for herpes simplex infection in excess of 30 percent prior to May 10, 2012, and a compensable rating thereafter.

13.  Entitlement to an initial compensable rating for hypertension.

14.  Entitlement to an initial rating in excess of 40 percent for traumatic brain injury (TBI) with mild cognitive disorder.

15.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

16.  Entitlement to an initial compensable rating for tension headaches, status post head injury.

17.  Entitlement to an initial compensable rating for hypopituitarism. 

18.  Entitlement to an effective date earlier than July 10, 2012, for the grant of service connection for hypopituitarism.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 2010. 

This appeal is before the Board of Veterans' Appeals (Board) from August 2010, September 2010, December 2011, and October 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of higher initial ratings for hypertension, TBI with mild cognitive disorder, PTSD, tension headaches status post head injury, and hypopituitarism, and an earlier effective date for service connection for hypopituitarism, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A current deviated septum disability was incurred in service.

2.  No disabling condition or symptoms related to bee or wasp venom allergies existed at the time of the Veteran's separation from service in May 2010 or have at any time since.

3.  The Veteran's right ankle fracture residuals most closely approximate marked limitation of ankle motion.

4.  The Veteran's elbows have consistently shown full range of motion with no objective evidence of pain and full strength.  

5.  The Veteran's right wrist carpal tunnel syndrome most closely approximates mild, rather than moderate, incomplete paralysis of the median nerve.  

6.  The Veteran's left hamstring injury residuals approximate slight, rather than moderate, muscle disability.

7.  Each of the Veteran's three service-connected scars on appeal is stable, superficial, linear, nonpainful, and productive of no functional impairment, and they cover an area far less than 929 square centimeters.

8.  The Veteran's IBS is productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

9.  The Veteran's herpes simplex infection has not affected as much as 5 percent of either the entire body or exposed areas; prior to May 10, 2012, such disability required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, over 12-month periods; and as of May 10, 2012, such disability has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for service connection for deviated septum have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for bee/wasp venom allergy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an initial rating in excess of 20 percent for residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5056, 5270, 5271, 5284, Plate II (2015).

4.  The criteria for an initial rating in excess of 10 percent for right elbow medial epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5206, 5207, 5213, Plate I (2015).

5.  The criteria for an initial compensable rating for left elbow medial epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5206, 5207, 5213, Plate I (2015).

6.  The criteria for an initial rating in excess of 10 percent for right wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.120, 4.124a, Diagnostic Code 8515 (2015).

7.  The criteria for an initial compensable rating for residuals of left hamstring injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.27, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5313 (2015).

8.  The criteria for an initial compensable rating for a left breast lipoma excision scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).

9.  The criteria for an initial compensable rating for a right ankle surgery scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).

10.  The criteria for an initial compensable rating for an abdominal surgery scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).

11.  The criteria for an initial rating of 30 percent, but no greater, for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Codes 7319, 7332 (2015).

12.  The criteria for an initial rating for herpes simplex infection in excess of 30 percent prior to May 10, 2012, or a compensable rating thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7800, 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, required notice was provided, the receipt of which was acknowledged by the Veteran in a March 2010 statement.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Also, the award of service connection for the Veteran's disabilities on appeal represented a substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the assigned ratings did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice regarding these claims is not prejudicial.  See Dingess/Hartman, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records and lay statements from the Veteran's family and acquaintances have been obtained.  Also, the Veteran was provided VA examinations in connection with his claims in April 2010, October 2011, November 2011, and February 2012.  Together, these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Regarding the Veteran's claim for a deviated septum, service treatment records reflect that on February 2010 ear, nose, and throat clinic treatment, the Veteran reported no nasal symptoms or snoring, but on examination of the nose there were noted to be nasal septum abnormalities a nasal septum deviation.  The assessment was acquired nasal septum abnormalities.  (Medical Treatment Record entry 9/9/10, p. 32.)

On April 2010 VA examination, the Veteran reported a deviated septum, but examination of the nose revealed no nasal obstruction, deviated septum, partial loss of the nose, partial loss of the ala, nasal polyps, scar, or disfigurement, with nasal septum at midline.  However, on June 2011 VA examination, nose examination revealed deviated septum on the left.  Also, on November 2011 VA examination, the Veteran reported that his nose was broken from a blast injury in service, physical examination revealed the presence of a nasal septem deviation, and the diagnosis was septal deviation.  (Medical Treatment Record entry 9/9/10, p. 7.)

Given the above, the evidence as to whether a current deviated septum disorder began or was incurred in service is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a current deviated septum disability was incurred in service.

Regarding the Veteran's service connection claim for bee/wasp venom allergy, service treatment records reflect that the Veteran reported having an allergy to bee stings at the time of his separation from service.  A September 2010 private treatment record reflects that the Veteran complained of bee venom allergy, that he reported having had multiple stings, with the last one 10 years prior, that he thought the stings were from wasps and a honeybee, and that his stings had caused him to be sent to the emergency room with shortness of breath, locked joints, and diffuse hives, where he was treated with Epi steroids; he reported carrying an Epi-Pen.  April 2010 allergen test laboratory results reflect that the Veteran had absent or undetectable reactions to honey bee, yellow jacket, paper wasp, and yellow hornet allergens, and had very low response to white hornet allergen.  (Medical Treatment Record entry 9/9/10, p. 3.)

Despite the Veteran's asserted condition of bee or wasp allergies, he has not asserted, and the evidence does not reflect, any disabling condition or symptoms existing at the time of his separation from service in May 2010 or any time since.  As no disability, as required by 38 C.F.R. § 3.303, has been shown, there can be no valid service connection claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for deviated septum must be granted, and service connection for a bee/wasp venom allergy must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the later claim, that doctrine is not applicable in that case.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. 1 Vet. App. at 53-56.

A.  Residuals of a right ankle fracture

The Veteran's right ankle fracture residuals are rated under Diagnostic Code (DC) 5299-5271, and are therefore rated under DC 5271 for limitation of ankle motion.  See 38 C.F.R. §§ 4.20, 4.27.  Under DC 5271, moderate limitation of motion of the ankle is rated 10 percent disabling, and marked limitation of motion of the ankle is rated 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

On April 2010 VA examination, the Veteran reported constant aching pain in the ankle, exacerbated by physical activity and driving for long periods, which came spontaneously.  He reported no overall functional impairment from the condition.  Walking was steady and he did not require an assistive device for ambulation.  On physical examination, the right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 45 degrees, including on repetition, with joint function not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Right ankle x-ray findings were within normal limits, with no indication of a malunion to the os calcis or of the astragalus on the right.  (C&P Exam entry, 7th down, 6/10/10.)

In his September 2010 notice of disagreement, the Veteran asserted that his right ankle had been painful since his in-service surgery whereby a pin was inserted into his bone, and that something the ankle "clicks" when he walked and became stiff while he was sitting, and especially during driving.  He asserted that he had given up running and no longer drove long distances due to his ankle pain.  (Correspondence entry, 9/20/10.)

On October 2011 VA examination (VA Examination entry 1/3/12 p. 15), ankle plantar flexion was to 25 degrees with pain beginning at 15, and dorsiflexion was to 10 degrees with pain at 10, and motion was same after repetitive testing.  It was noted that the Veteran had weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing, and weight bearing.  Plantar flexion and dorsiflexion were 4/5 strength, with active movement against some resistance.  There was no laxity of the joint or ankylosis, and it was noted that the Veteran's disability did not affect his ability to work.  It was noted that the Veteran had undergone open reduction internal fixation (ORIF) surgery in service in 2001 to treat a medical malleolar fracture.  X-rays showed that the ankle mortise was well-maintained with no substantial residual deformity and no substantial residual arthritic changes.

November 2011 private physical therapy records reflect that the Veteran complained of right ankle pain with intermittent flare-ups over the years that resolved, and that he was now limited in running or other athletic activities.  On examination, dorsiflexion was to -1 degree, patellar flexion was to 20 degrees, inversion was decreased 35 percent, and eversion was to 0 degrees.  It was noted that strength was 4+/5 dorsiflexion, 4/5 planter flexion, and 4-/5 inversion and eversion.  It was also noted that ankle weakness seemed to partially account for the Veteran's gait deviation, and it was recommended physical therapy to increase ankle strength and balance.  (Medical Treatment Record entry 10/3/11, p. 88.)

On November 2011 VA examination, ankle dorsiflexion and planter flexion strength was full.  (VA Examination entry 1/3/12.)

An initial rating in excess of 20 percent for right ankle fracture residuals is not warranted.  

While the evidence as a whole reflects normal to marked limitation of ankle movement, and some weakness of movement, which has caused impairment such being limited in running or other athletic activities and interfering with walking, such symptomology most closely approximates the criteria of marked limitation of ankle motion, and therefore warrants a 20 percent rating under DC 5271, which is the maximum rating under that code.  The record reflects no ankylosis of the ankle, and while the Veteran has previously undergone ORIF surgery, he has not had any ankle replacement with a prosthesis.  Thus, a higher rating under either DC 5270 or DC 5056 is not warranted.  See 38 C.F.R. § 4.71a.  

The Board has also considered a rating under DC 5284 for other foot injuries.  However, the Veteran's specific disability is of the ankle, and the rating criteria for ankle disability more appropriately characterize his disability.  Moreover, the Veteran's right ankle fracture residuals would more closely approximate "moderately severe" foot injury than "severe" foot injury.  See 38 C.F.R. § 4.71a, DC 5284.  In this regard, the Veteran's ankle motion has been noted to be normal to markedly limited on various evaluations, and to have full strength to mildly weakened motion; while he has reported such limitation of function as limitation in running or other athletic activities, his symptomology has not approximated that which would be expected of a "severe" foot injury.  

Accordingly, an initial rating in excess of 20 percent for right ankle fracture residuals is not warranted, and there is no basis for staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  

B.  Right and left elbow medial epicondylitis

The Veteran's left and right elbow medial epicondylitis is rated under DC 5299-5206, and are therefore rated under the criteria for limitation of forearm flexion under DC 5206.  Under DC 5206, limitation of flexion of either the major or minor forearm to 100 degrees warrants a 10 percent rating; limitation of flexion of either forearm to 90 degrees warrants a 20 percent rating; limitation of flexion of the major forearm to 70 degrees warrants a 30 percent rating; limitation of flexion of the major forearm to 55 degrees warrants a 40 percent rating; and limitation of flexion of the major forearm to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of either the major or minor forearm to 45 or 60 degrees warrants a 10 percent rating; limitation of extension of either forearm to 75 degrees warrants a 20 percent rating; limitation of extension of the major forearm to 90 degrees warrants a 30 percent rating; limitation of extension of the major forearm to 100 degrees warrants a 40 percent rating; and limitation of extension of the major forearm to 110 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5213, limitation of supination to 30 degrees or less warrants a 10 percent rating, and pronation lost beyond the last quarter of the arc, where the hand does not approach full pronation, warrants a 20 percent rating, for each arm.  38 C.F.R. § 4.71a, DC 5213.

Full elbow extension and flexion is from 0 to 145 degrees, full pronation is to 80 degrees, and full supination is to 85 degrees.  38 C.F.R. § 4.71 Plate I.

On April 2010 VA examination, the Veteran reported stiffness, tenderness and pain of the elbows with flare-ups precipitated by physical activity and lifting objects.  On physical examination, there was tenderness of the medial epicondyle of both elbows, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  Range of motion for each elbow was flexion to 145 degrees, extension to 0, supination to 85 degrees, and pronation 80 degrees, including on repetition, with joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays were negative with no evidence for fracture or other significant bone or soft tissue abnormality of either elbow.  (C&P Exam entry, 7th down, 6/10/10.)

In his September 2010 notice of disagreement, the Veteran asserted that that his elbows hurt with motion.  (Correspondence entry, 9/20/10.)

On October 2011 VA examination (VA Examination entry 1/3/12 p. 54), the Veteran reported a history of pains in the medial elbow with no flare-ups.  On range of motion examination, right and left elbow flexion were to 145 degrees or greater with no objective evidence of painful motion, and extension was to 0 degrees with no evidence of painful motion, and no change with repetition.  It was noted that the Veteran had no functional loss and/or functional impairment of the elbow and forearm, full elbow flexion and extension strength on testing.  X-rays showed no osseous abnormality of either elbow, and it was noted that the Veteran's elbow disabilities did not impact his ability to work.

On November 2011 VA examination, strength was full with flexion and extension of both elbows.  (VA Examination entry 1/3/12.)

In this case, neither a rating in excess of 10 percent for right elbow medial epicondylitis nor a compensable rating for left elbow medial epicondylitis is warranted.  The Board recognizes the Veteran's general reports of pain with motion.  However, the elbows have consistently shown full range of motion with no objective evidence of pain and full strength of each elbow.  Even considering the Veteran's general complaints of tenderness and pain with motion, including flare-ups with lifting or use, given the objective findings of record, neither of his disabilities approximates the criteria for the next higher rating under any of the applicable diagnostic codes.  

Accordingly, neither an initial rating in excess of 10 percent for right elbow medial epicondylitis, nor a compensable rating for left elbow medial epicondylitis, is warranted, and there is no basis for staged rating of either disability.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  

C.  Right wrist carpal tunnel syndrome

The Veteran's right wrist carpal tunnel syndrome is rated under DC 8515 for paralysis of the median nerve.  Under that code, complete paralysis of the median nerve is rated 70 percent disabling for the major wrist and 60 percent for the minor wrist.  Complete paralysis includes the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  Incomplete paralysis of the median nerve is rated 50 percent for the major wrist and 40 percent for the minor when severe; 30 percent for the major wrist and 20 percent for the minor when moderate; and 10 percent for either wrist when mild.  Id. 

When rating peripheral nerves, particular attention should be given to the site and character of injury, relative impairment of motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

On April 2010 VA examination, the Veteran reported fatigability, pain, numbness and tingling of the right wrist.  On physical examination, the right wrist showed shows no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Dorsiflexion was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees, including on repetition, and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination of the upper extremities revealed motor and sensory function within normal limits with pin prick test.  (C&P Exam entry, 7th down, 6/10/10.)

In his September 2010 notice of disagreement, the Veteran asserted that his right hand and wrist were numb and painful and that at times he got a shooting pain up his arm to the elbow, that writing was difficult because it was hard to hold a pencil or pain, and that picking up objects or working with his right hand and wrist was almost impossible due to the pain and numbness.  (Correspondence entry, 9/20/10.)

A February 2011 private treatment record reflects that the Veteran complained of mild to moderate wrist pain, characterized as a dull aching, with aggravating factors including physical activity.  He reported occasional numbness and paresthesias in the palm, middle and index fingers with prolonged use and at night.  On physical examination, there was no tenderness to palpation, positive carpal compression test, and extension, flexion, supination, and pronation were from 0 to 60 degrees; there was thumb opposition, extension, and index abduction, with full strength in each.  Sensation was intact in the median, ulnar, and radial nerve distribution and capillary refill was brisk.  Radiographs of the right wrist were unremarkable.  The diagnosis was right carpal tunnel syndrome.  (Medical Treatment Record entry 2/28/11, p. 1.)

On October 2011 VA examination (VA Examination entry 1/3/12 p. 29), the Veteran reported numbness and tingling in the right first through fourth fingers.  He reported moderate intermittent pain (usually dull), paralysis in and/or dysthesias, and numbness.  On muscle strength testing, the Veteran had full strength in wrist flexion and extension and pinch (thumb to index finger), and 4/5 grip strength.  There was no muscle atrophy, and reflexes and sensory examination were normal, with no incomplete or complete paralysis.  The Veteran was positive for Phalen's sign and negative for Tinel's sign.  The examiner assessed normal radial, median, ulnar, musculocutaneous, and circumflex nerves.  It was noted that the Veteran's disability did not impact his ability to work, that he was offered electromyography testing but declined, and that he was diagnosed with carpal tunnel syndrome of the right wrist.  

On November 2011 VA examination, reflexes of the right upper extremity were normal, and sensory examination of the right upper extremity was normal on vibration, pain/pinprick, position sense, and light touch, with no dysthesias noted.  Right wrist strength was normal in flexion and extension, right finger abduction and thumb opposition were full strength, and there was no atrophy.  (VA Examination entry 1/3/12.)

An initial rating in excess of 10 percent for right carpal tunnel syndrome is not warranted.  While the Board notes the Veteran's subjective complaints of pain and numbness of the hand, with difficulty gripping, and while Phalen's sign has been positive for carpal tunnel syndrome, the Veteran has had full, to mildly limited, motion of the right wrist and hand, and objective sensory examination and reflexes have been normal.  The Veteran's hand strength has generally been noted to be full; grip strength was noted to be mildly limited in October 2011, although on that examination the examiner assessed normal median nerve with no incomplete or complete paralysis.  Such symptomatology, taken as a whole, most closely approximates mild, rather than moderate, incomplete paralysis of the median nerve.  

Accordingly, an initial rating in excess of 10 percent for right carpal tunnel syndrome is not warranted, and there is no basis for staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  

D.  Residuals of left hamstring injury

The Veteran's left hamstring residuals are rated under DC 5299-5313, and are therefore rated under DC 5313 for injury to Muscle Group XIII, which consists of the posterior thigh group muscles that function to provide extension of the hip and flexion of the knee, outward and inward rotation of the flexed knee, acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and knee by belt-over pulley action at the knee joint.  These muscles consist of the biceps femoris, semimembranosus, and semitendinosus.  Under DC 5313, slight muscle disability is noncompensable, and moderate muscle disability warrants a 10 percent rating.  38 C.F.R. § 4.73, DC 5313.

The factors to be considered in evaluating residual disabilities of healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight muscle disability is one where there would be healing with good functional results.  There would be no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is typically a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There would be consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

In his September 2010 notice of disagreement, the Veteran asserted that he felt pain and discomfort when walking and sitting due to his former hamstring injury.  (Correspondence entry, 9/20/10.)

On October 2011 VA examination (VA Examination entry 1/3/12 p. 3), it was noted that the Veteran injured his hamstring when running sprints from physical training.  The Veteran's injury was noted to be to group XIII muscles of the pelvic girdle and thigh, to the posterior thigh and hamstring muscles of the biceps femoris, semimembranosus, and semitendinosus, responsible for flexion of the knee.  It was noted that the Veteran's injury had no evidence of fascial defects, and did not affect muscle substance or function.  The Veteran reported occasional loss of power, consistent weakness, consistent lessened threshold for fatigue, and consistent fatigue-pain.  On muscle strength testing, hip and knee flexion were full, and there was no muscle atrophy.  It was noted that the Veteran's disability would not affect his ability to work.  

A compensable initial rating for right hamstring disability is not warranted.  While the Veteran has reported subjective symptoms of pain and discomfort when walking and sitting, as well as occasional loss of power, consistent weakness, consistent lessened threshold for fatigue, and consistent fatigue-pain, there have been essentially no symptomatology or problems noted on objective examination, with no evidence of fascial defects, no effect on muscle substance or function, no muscle atrophy, and full muscle strength with hip and knee flexion on examination.  In light of this evidence as a whole, the Veteran's disability approximates slight, rather than moderate or greater, muscle disability under DC 5313.

The Board notes that elsewhere in the record, the Veteran has been noted to have had some limitation in left leg flexion.  However, the Veteran receives a separate, 10 percent rating for left knee degenerative changes, rated according to the criteria of DC 5260 for flexion of the leg.  See 38 C.F.R. § 4.71a, DC 5260.  Thus, any additional rating for such limitation of leg flexion for the Veteran's left hamstring disability is not available.  See 38 C.F.R. § 4.14; See also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Accordingly, an initial compensable rating for residuals of left hamstring injury is not warranted, and there is no basis for staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  




E.  Scars

The Veteran's left breast lipoma excision, a right ankle surgery, and abdominal surgery scars are each rated under the criteria of DC 7804.  Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, DCs 7801 to 7805.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, are rated under 38 C.F.R. § 4.118, DC 7801.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.

For scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, DC 7804. 

For scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

On April 2010 VA examination, the Veteran reported that his left breast lipoma excision scar was not painful and did not experience skin breakdown. He reported no other symptoms or functional impairment due to the scar.  On physical examination, there were linear scars of the right ankle measuring 4.0 by 0.1 centimeters (cm), left pectoral area measuring 2.0 cm by 0.2 cm, and umbilicus measuring 2.0 cm by 0.1 cm.  Each scar was not painful on examination, with no skin breakdown or underlying tissue damage, no disfigurement, and no limitation of motion or function due to the scar.  (C&P Exam entry, 7th down, 6/10/10.)

In his September 2010 notice of disagreement, the Veteran asserted that each of his service-connected scars were painful to touch and when wearing clothing that rubbed against them.  (Correspondence entry, 9/20/10.)

On October 2011 VA examination (VA Examination entry 1/3/12 p. 47), it was noted that none of the Veteran's service-connected scars were painful or unstable, and that each was linear and superficial.  He was noted to have had a scar of the right ankle that was 7 cm long, scars above and below the left nipple measuring 2.5 cm and 3.5 cm in length, and a scar at the base of the umbilicus 3 cm in length.  It was noted that no scar resulted in limitation of function or impacted the Veteran's ability to work.

In this case, no compensable rating is warranted for any of the Veteran's service-connected scars.  The evidence reflects that each scar is stable, superficial, and linear, productive of no functional impairment, and nowhere near an area covering 929 square cm.  Also, on both the April 2010 and October 2011 VA examinations, the Veteran's scars were noted not to have been painful on examination, and the Veteran reported that his left breast lipoma excision scar was not painful on April 2010 examination.

The Board notes the Veteran's assertion in his September 2010 notice of disagreement, in response to his assignment of noncompensable ratings for his scars in part on the basis that they had not been found to be painful on examination, that each of his service-connected scars were painful to touch and when wearing clothing that rubbed against them.  However, in analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

In this case, given the fact that the Veteran's scars were found on each separate examination not to be painful, as well as the Veteran's own statement on April 2010 examination that his left breast lipoma excision scar was not painful, the Board finds that the most credible and probative evidence weighs against a finding that the Veteran's scars have been painful.

Accordingly, an initial compensable rating for any of the Veteran's service-connected scars is not warranted, and there is no basis for staged rating of any such disability.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  

F.  IBS

The Veteran's IBS is rated under DC 7399-7319, and is therefore rated under the criteria of DC 7319 for irritable colon syndrome.  Under DC 7319, severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent rating.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, warrants a 10 percent rating.  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.114, DC 7319.

On April 2010 VA examination, the Veteran reported chronic alternating diarrhea and constipation condition with abdominal pain with the characteristic of distress and cramps, that did not affect general body health or weight, with no nausea and vomiting.  (C&P Exam entry, 7th down, 6/10/10, p. 4.)

A May 2010 private colonoscopy report reflects that the Veteran complained of diarrhea of one year duration, with stools six times daily but rarely having a day without a stool.  He reported occasional severe discomfort and abdominal distress with constipation.  (Medical Treatment Record entry 6/25/10.)

A September 2010 letter from the Veteran's private medical provider, W.H., reflects that the Veteran was followed for history of irritable bowel syndrome, diarrhea predominant, and that he also had associated abdominal pain and bloating most likely related to irritable bowel as well.  W.H. stated that the Veteran had been having symptoms for over a year and a half.  (Correspondence entry 9/10/10.)

In a September 2010 statement, the Veteran's wife asserted that the Veteran had days when he went to the bathroom 7-8 times, and also times when he did not go for 2 to 3 days.  She stated that at times he had to lie down in the middle of the day due to the stomach/abdominal pain that he would be having.  She reported that his IBS limited their family activities and take long car rides.  (Third Party Correspondence entry 9/8/10, p. 2.)  

A February 2011 follow up private treatment record reflects that the Veteran was seen for diarrhea, and still averaged 6 diarrhea stools a day, with abdominal discomfort, but with no nocturnal diarrhea.  He reported some gas with diarrhea but no incontinence, and occasionally having severe episodes of diarrhea lasting one week, which occurred about twice monthly.  He complained of abdominal pain, constipation, diarrhea, gas, and pain with bowel movement but denied black stools, nausea, rectal urgency, soiling tool/incontinence, weight loss, or vomiting.  Physical examination, revealed normal consistency and bowl sounds with no tenderness or masses.  The assessment was general abdominal pain, with Effexor possibly helping, and chronic diarrhea, with a motility disorder such as IBS suggested.  (Medical Treatment Record (2nd) entry 3/21/11, p. 1.)  

On October 2011 VA examination (VA Examination entry 1/3/12 p. 59), the Veteran reported having bowel movement 4-5 times a day, mostly diarrhea, with episodes of constipation, and a lot of gas and bloating.  It was noted that he worked as a data manager full time for the last two years, with no time lost in the last year.   



Resolving reasonable doubt in the Veteran's favor, a rating of 30 percent, but no greater, for IBS is not warranted in this case.  The Veteran and his wife have consistently, essentially reported diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress on a daily basis.  Such symptoms reasonably approximate the criteria for a 30 percent rating for severe IBS under DC 7319, and 30 percent is the maximum rating for IBS under that code.  

No higher rating is warranted under any other diagnostic code.  While the Veteran and his wife have consistently reported diarrhea and abdominal distress, the record does not reflect impairment of sphincter control necessitating wearing of pad, or any other symptomology that would warrant higher rating under the criteria of another diagnostic code.  See 38 C.F.R. § 4.114, DC 7332.

Accordingly, an initial rating of 30 percent, but no greater, for IBS warranted, and there is no basis for staged rating of the disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  

G.  Herpes simplex infection

Initially, the Board notes that, in an April 2012 rating decision, the AOJ assigned an initial rating of 30 percent for the Veteran's herpes simplex infection, effective June 1, 2010.  However, in a May 2012 rating decision, the AOJ determined that the prior rating determination should be reversed on the basis that it contained clear and unmistakable error, and assigned a noncompensable rating for herpes simplex infection.  See 38 C.F.R. § 3.105(a).  In assigning the noncompensable rating, the AOJ assigned an effective date of May 10, 2012, and allowed the 30 percent initial rating prior to that date to remain; while allowing the initial 30 percent rating to remain was technically improper in the context of the revised decision (See Id.), this higher rating prior to May 10, 2012, is favorable to the Veteran, and the Board will therefore not disturb it.  Moreover, as this rating reduction was essentially effectuated contemporaneously with the intial award, there has been no interruption of the actual remittance of monetary benefits, so the procedures relating to proposing the reduction are not for application here.  It is essentially a staged rating claim.  See Fenderson and Hart, Supra.

The Veteran's herpes simplex infection is rated under DC 7899-7806, and is therefore rated according to the criteria for dermatitis or eczema under DC 7806.  Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A July 2009 service treatment record reflects that Veteran presented for an episode of herpes simplex breakout that had been occurring for the past three days.  The Veteran stated that he had episodes on average every three months with two-week duration from initial breakout until he was healed.  He reported getting it on his mouth and nostrils, and stated that it was painful.  It was noted that he would be prescribed acylovir, 200 milligrams five times per day during outbreaks, and acyclovir cream for during outbreaks (Medical Treatment Record entry 9/9/10, p. 2.)  

On April 2010 VA examination, the Veteran reported ulcer formation itching, and crusting of the lips and nose, with no exudation or shedding.  He reported that the symptoms described occurred intermittently, as often as six times yearly, with each occurrence lasting two weeks, and that the number of attacks within the past year was six.  He reported that his ability to perform daily functions during flare-ups was not affected, and that he had had the treatment with Zovirax (acylovir); it was noted that this medication was a systemic immunosuppressive.  On physical examination, there were no lesions, rashes, or other skin disease.  (C&P Exam entry, 7th down, 6/10/10.)

In his September 2010 notice of disagreement, the Veteran asserted that he had about six herpes outbreaks a year, lasting about two weeks from onset to healing, and that during an outbreak it was very painful to eat or drink.  He asserted that the panful lesions were on his lips and in his nose.  (Correspondence entry, 9/20/10.)

On February 2012 VA examination, the Veteran reported that he broke out with blisters on his lower lips in 2005, was having them about four times a year, and was put on Valtrex (continuous suppression) in 2008, and had had breakouts about twice a year since.  It was noted that his skin condition caused no scarring or disfigurement of the head, face or neck.  It was also noted that the Veteran took oral medication on a constant or near constant basis, but did not take any systemic corticosteroids or other immunosuppressive medications.  It was further noted that his skin condition did not affect his ability to work.  (VA Examination entry, 4/11/12.)

An initial rating for herpes simplex infection in excess of 30 percent prior to May 10, 2012, and a compensable rating thereafter, is not warranted.

Initially, the Board notes that, while there have been no objective findings of percent of the entire body or percent of exposed areas affected by the Veteran's herpes simplex infection, by his own assertions, such disability has affected his lips and nose only; there is no suggestion in the record that as much as 5 percent of either the entire body or exposed areas have been affected by such disability.

Prior to February 2012, the record reflects that the Veteran experienced four to six outbreaks a year of two-week duration, and, as noted in the July 2009 service treatment record, the Veteran was prescribed the oral immunosuppressive acylovir to take during outbreaks.  The record thus reflects systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, over 12-month periods during this time, and therefore his disability approximated the criteria for a 30 percent rating under DC 7806 during this time.  As noted on February 2012 VA examination, by February 2012, the Veteran was taking Valtrex and had breakouts about twice a year, but did not take any systemic corticosteroids or other immunosuppressive medications; the record does not reflect use of systemic corticosteroids or other immunosuppressive medications at any time after this examination.  Thus, as of May 10, 2012, the record does not reflect that the criteria for a compensable rating for herpes simplex infection under DC 7806 have been met.  
 
The Board has considered other Diagnostic Codes, including DC 7800 for rating scars of the head, face, or neck, but finds no other to be applicable.  In this regard, the Veteran has not been noted to have had scarring due to his herpes simplex infection, and on February 2012 VA examination it was specifically noted that the Veteran's skin condition caused no scarring or disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800.

Accordingly, an initial rating for herpes simplex infection in excess of 30 percent prior to May 10, 2012, and a compensable rating thereafter, is not warranted, and there is no basis for further staged rating of the disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  

Finally, any consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is deferred here in light of the claims being remanded.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).





							[Continued on Next Page]	


ORDER

Service connection for deviated septum is granted.

Service connection for a bee/wasp venom allergy is denied.

An initial rating in excess of 20 percent for residuals of a right ankle fracture is denied.

An initial rating in excess of 10 percent for right elbow medial epicondylitis is denied. 

An initial compensable rating for left elbow medial epicondylitis is denied. 

An initial rating in excess of 10 percent for right wrist carpal tunnel syndrome is denied.  

An initial compensable rating for residuals of left hamstring injury is denied.

An initial compensable rating for a left breast lipoma excision scar is denied.

An initial compensable rating for a right ankle surgery scar is denied.

An initial compensable rating for an abdominal surgery scar is denied. 

An initial rating of 30 percent, but no greater, for IBS is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial rating for herpes simplex infection in excess of 30 percent prior to May 10, 2012, and a compensable rating thereafter, is denied.


REMAND

Following the AOJ's most recent adjudication of the Veteran's claims, new evidence pertinent to his claims for increased initial ratings for hypertension, TBI with mild cognitive disorder, PTSD, and tension headaches, status post head injury, was submitted to VA.  In September 2013, VA received a chart of six blood pressure readings for the Veteran between November 2011 and August 2013, which appear substantially higher than those measured on past VA examinations, with systolic blood pressure as high as 168 and diastolic pressure as high as 134.  Also, the Board received an extensive psychiatric report, dated in June 2013, from the Veteran's private physician, addressing the severity and nature of his TBI with cognitive disorder, PTSD, and tension headache disabilities.  (Correspondence entry 8/27/13.)

In the Veteran's attorney's most recent correspondence to VA regarding this evidence, dated in August 2014, he noted that he had sent the evidence to VA previously, and that he "respectfully requests the Board to remand [the] Veteran's PTSD, TBI, headaches and hypertension claims for expedited reconsideration in light of newly submitted evidence and to direct the VARO to re-adjudicate the impairment ratings assigned to these claims."  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

Also, in September 2014, the Veteran's representative filed a notice of disagreement with the noncompensable initial rating and July 10, 2012, effective date assigned in a May 2014 rating decision granting service connection for hypopituitarism, but no statement of the case has been issued on the matter.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran on the issues of an initial compensable rating for hypopituitarism, and an effective date earlier than July 10, 2012, for the grant of service connection for hypopituitarism.

2.  After considering the blood pressure readings received in September 2013 between November 2011 and August 2013, and the June 2013 psychiatric report, and after completing any other necessary development, readjudicate theissues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


